ALLOWABLE SUBJECT MATTER 
Terminal disclaimer has been filed and approved on December 31, 2020.

Claims 1-5, 7-12, 14-19 and 21-23 (renumbered as claims 1-20) are allowable over the prior art of record.
                                             
The following is an examiner’s statements of reason for allowance: 
	The examiner has found that the prior art of record does not appear to teach or suggest or render obvious the claimed limitations in combination with the specific added limitations as recited in independent claims and subsequent dependent claims. The prior art of record discloses a network layer bridge that generates a proxy ARP request for an endpoint but fails to teach or suggest obtaining, at a leaf network device from a spine network device, a glean request for a destination address associated with a destination endpoint wherein the glean request based on a first Address Resolution Protocol (ARP) request from a source endpoint in an isolated endpoint group and wherein the source endpoint and the destination endpoint are in a single bridge domain for Layer 2 communication as argued by applicant [see Amendments and Remarks filed on 11/23/20].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip B. Tran whose telephone number is (571) 272-3991. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Philip B Tran/
Primary Examiner, Art Unit 2455
December 31, 2020